Citation Nr: 0840074	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a cervical spine 
disability.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of right medial malleolus fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1963 to September 1983.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2003 rating decision Salt Lake, City, Utah 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was before the Board in October 2006 when it was 
remanded for further development.  On remand, by rating 
decision in June 2008, the rating for the veteran's service 
connected right ankle disability was increased to 20 percent, 
effective from April 2008; the veteran has not disagreed with 
the effective date assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

The October 2006 Board remand specifically ordered that VCAA 
notice should include the applicable regulatory definition of 
new and material evidence, the evidence necessary to 
substantiate [the underlying] claim of service connection for 
a cervical spine disability, the elements of service 
connection insufficiently substantiated in the prior final 
decision, and the evidence necessary to substantiate those 
specific elements (in essence, the notice mandated by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 (2006)).  

The November 2006 and March 2007 letters issued in response 
to the Board's remand are not compliant with the remand 
instructions.  The veteran was not given notice of the 
evidence necessary to substantiate the underlying claim of 
service connection for a cervical spine disability, was not 
informed of the specific element(s) of service connection 
previously found insufficiently substantiated, and was not 
given examples of what type(s) of evidence would be 
considered new .  (Notably, the January 2001 rating decision 
denied service connection for cervical spine disability 
because there was no competent (medical) evidence that the 
veteran's current cervical spine disability is related to 
neck complaints noted in service; instead, the medical 
evidence of record related his current neck complaints to an 
intercurrent cause, a March 2000 motor vehicle accident.)

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to strict compliance with the remand orders.  The U.S. 
Court of Appeals for Veterans Claims has routinely held that 
the Board errs if it fails to ensure compliance with its 
remand orders.

Regarding the matter of the rating for the veteran's right 
ankle disability, as noted above, a June 2008 rating decision 
increased the rating to 20 percent.  The rating decision 
advised the veteran that 20 percent was the highest schedular 
rating for the ankle absent a medical finding of ankylosis; 
it was noted that the grant of the increase "resolves this 
issue on remand from the Board of Veterans Appeals".  A June 
2008 supplemental statement of the case (SSOC) addressed the 
veteran's claim to reopen, and did not mention the increased 
rating claim.  

On review of the record, the Board found no indication that 
the veteran is satisfied with the 20 percent rating now 
assigned for his ankle disability.  In November 2008 he was 
contacted (by telephone) to clarify his intentions in this 
matter.  He expressly indicated that he wished to further 
pursue the appeal.  As he has expressed continued 
dissatisfaction with the rating assigned for his right ankle 
disability, the increase in the rating may not be considered 
a complete grant of the benefit sought, and the matter 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
As the RO has not issued a SSOC in the matter there is a 
procedural defect that requires correction.  See 38 C.F.R. 
§ 19.31(b)(3) (2008).

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a notice letter 
advising the veteran that because there 
was a prior final denial of his claim of 
service connection for a cervical spine 
disability, he must submit (VA must 
receive) new and material evidence to 
reopen the claim, and the further notice 
required in such claims in accordance with 
the Court's decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006), including that 
because his claim was previously denied 
because his current cervical spine 
disability was not shown to be related to 
neck complaints noted in service, for 
evidence to be new and material, it would 
have to tend to show that the current 
cervical spine disability is indeed 
related to cervical spine complaints noted 
in service (and not to a March 2000 motor 
vehicle accident).  He should also be 
advised that evidence that would tend to 
substantiate this element of his claim 
would be competent (medical opinion) 
evidence indicating that his current neck 
disability is related to the complaints in 
service.  He should have ample opportunity 
to respond.  The RO should then review the 
record, arrange for any further 
development (i.e., an examination for a 
medical advisory opinion) suggested by his 
response, and readjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate SSOC and afford the veteran 
and his representative the opportunity to 
respond.

2.  Regarding the matter of the rating for 
right ankle disability, the RO must issue 
an appropriate SSOC in this matter and 
afford the veteran and his representative 
the opportunity to respond.

3.  The case should then be returned to 
the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




